Citation Nr: 9929006	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-01 427	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $ 4,554.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1951 to March 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Roanoke, Virginia.  The 
notice of disagreement was received in November 1997.  The 
statement of the case was mailed in January 1998.  The 
substantive appeal was received in January 1998.


FINDINGS OF FACT

1.  The veteran was awarded VA nonservice-connected pension 
benefits; was notified of such in an August 1991 letter; and 
was informed that his rate of pension was based on his report 
of no income from July 1, 1991 through the end of August 
1991, and was thereafter based on his report of income 
derived solely from his Social Security Administration (SSA) 
benefits.  He was provided a VA Form 21-8768 which informed 
him of his obligations as a pension recipient.  

2.  In December 1991, July 1992, and August 1993 letters, the 
veteran was reminded of his obligations as a pension 
recipient and was again furnished VA Forms 21-8768.  

3.  In July 1994, his annual Improved Pension Eligibility 
Verification Report (EVR) was received in which the veteran 
indicated that his spouse had no income during the past year 
and that he expected that she would have no income from July 
1, 1994 though June 30, 1995.  

4.  In a July 1994 letter, the veteran was reminded of his 
obligations as a pension recipient and was again furnished a 
VA Form 21-8768.  

5.  In September 1995 and July 1996 letters, the RO indicated 
that the veteran's award of pension benefits was based solely 
on his SSA benefits and indicated that the record showed that 
his wife did not have SSA benefits.  

6.  According to a May 1997 Report of Contact, the veteran 
reported to the VA that his wife was receiving SSA benefits 
and had been receiving those benefits since September 1995.  

7.  In May 1997, the veteran was informed that the VA 
proposed to reduce his pension benefits due to the reported 
increase in his family's income and, in September 1997, his 
pension benefits were reduced effective January 1, 1996; this 
action created an overpayment.  

8.  In October 1997, the veteran's pension benefits were 
retroactively adjusted due to the fact that the veteran's 
wife began receiving SSA benefits in August 1995; this action 
increased the amount of the overpayment at issue.  

9.  In October 1997, a financial status report was received 
from the veteran which showed that his monthly income 
exceeded his expenses by over $200.  

10.  In November 1997, the Committee denied the veteran's 
claim for waiver; he appealed this determination.    

11.  The overpayment of $4,554 was not due to the veteran's 
fraud, misrepresentation of bad faith.

12.  Recovery of the overpayment of $4,554 would not be 
against equity and good conscience since the creation of the 
debt was in part the veteran's fault; since withholding of 
benefits or recovery would not nullify the objective for 
which benefits were intended; since the veteran would be 
unjustly enriched if the benefits were not recovered and 
since failure to make restitution would result in unfair gain 
to the veteran; since the veteran did not change his position 
to his detriment and reliance on these VA benefits does not 
result in relinquishment of a valuable right or incurrence of 
a legal obligation; and since financial hardship is not 
shown.  



CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran; however, recovery of the 
overpayment of VA improved pension benefits in the amount of 
$4,554 would not be against equity and good conscience and, 
therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 
1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

Historically, the veteran was awarded VA nonservice-connected 
pension benefits in a July 1991 rating decision, effective 
from June 1991.  In an August 1991 letter, he was notified of 
this decision and was informed that his rate of pension was 
based on his report of no income from July 1, 1991 through 
the end of August 1991, and was thereafter based on his 
report of income derived solely from his SSA benefits.  He 
was provided a VA Form 21-8768 which informed him that the 
rate of pension paid to a veteran depended upon the amount of 
family income and number of dependents, that he was obligated 
to notify the VA immediately if there was any change in 
income or net worth, that he was obligated to report all 
income from all sources, that any reduction or discontinuance 
of benefits caused by a change in income would be effective 
the first day of the month following the month the change 
occurred, and that a failure to notify the VA of changes 
would result in an overpayment which would be subject to 
recovery.

Thereafter, the veteran furnished the VA EVRs in order to 
verify his annual income and his unreimbursed medical 
expenses.  In December 1991, July 1992, and August 1993 
letters, the veteran was reminded of his obligations as a 
pension recipient and was again furnished VA Forms 21-8768.  
In July 1994, his annual EVR was received.  In that form, the 
veteran indicated that his spouse had no income during the 
past year and that he expected that she would have no income 
from July 1, 1994 though June 30, 1995.  In a July 1994 
letter, the veteran was reminded of his obligations as a 
pension recipient and was again furnished a VA Form 21-8768.  
In a September 1995 letter, the RO indicated that the 
veteran's award of pension benefits was based solely on his 
SSA benefits and indicated that the record showed that his 
wife did not have SSA benefits.  A July 1996 letter indicated 
the same.  

According to a May 1997 Report of Contact, the veteran 
reported to the VA that his wife was receiving SSA benefits 
and had been receiving those benefits since September 1995.  
In May 1997, the veteran was informed that the VA proposed to 
reduce his pension benefits due to the reported increase in 
his family's income.  In September 1997, his pension benefits 
were reduced effective January 1, 1996.  He was informed that 
an overpayment in the amount of $3,885 had been created.  

In September 1997, the veteran asserted that he had in fact 
informed the VA of the award of his wife's SSA benefits.  He 
provided a copy of a letter dated in July 1995 which informed 
the VA of that award, however, that copy is not date-stamped 
as received by the VA nor is any other copy of that letter of 
record.  The veteran maintained that he obtained a copy of 
this letter from the Bristol Field Office.  A photocopy of 
the reverse side of the letter (where a date-stamp might have 
been) is not of record.  In addition, the veteran later 
furnished a copy of his wife's SSA award letter which showed 
that she was notified of her award in July 1995 and that her 
benefits commenced in August 1995.  Based on this 
information, the veteran's prior pension award was 
retroactively adjusted effective October 1, 1995.  This 
action increased the amount of the overpayment to $4,554.

In October 1997, the veteran was granted service connection 
for a left shoulder disability and was granted a 30 percent 
rating.  Subsequently, the veteran was notified that the 
award of VA disability compensation benefits was greater than 
pension benefits, and, as such, he would be awarded the 
greater benefit.  

In October 1997, a financial status report was received from 
the veteran which showed that his monthly income exceeded his 
expenses by over $200.  It also showed that the veteran was 
making monthly payments on two installment debts.  The 
veteran subsequently indicated that his utility bills were 
higher than indicated on the financial status report and that 
he had more expenses.  However, he did not report the nature 
or amountt of these expenses.  In addition, he asserted that 
the fault of the overpayment was due to the RO's failure to 
adjust his pension benefits when he allegedly notified the RO 
of his wife's award of SSA benefits in 1995.  He requested a 
waiver of the debt at issue.  

The veteran's request for a waiver of the overpayment was 
referred to the Committee.  In November 1997, the Committee 
considered the veteran's claim for waiver.  The Committee 
made a specific determination that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees with this determination.  However, the Committee 
further determined that recovery of the overpayment of VA 
improved pension benefits in the amount of $4,554 would not 
be against equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (1998).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (1998).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record, the Board finds that the veteran was at fault in 
part for the creation of the debt at issue.  For the sake of 
argument, the Board will find credible the veteran's 
allegation that he notified the VA of his wife's SSA income 
in 1995.  However, the Board notes that in September 1995 and 
July 1996 letters, the veteran was clearly informed that his 
pension benefits were based on his SSA income alone and that 
the VA was under the impression that his wife had no SSA 
income.  The veteran did not inform the VA that this was 
incorrect until May 1997 even after he received these letters 
and negotiated his VA payment checks.  The veteran's 
representative questions the VA's assumption that the veteran 
had the educational background to understand these letters.  
The Board has reviewed correspondence from the veteran and 
there is no reason for the VA to find that the veteran was 
unable to understand correspondence from the RO.  The veteran 
communicated to the RO changes in his medical expenses which 
affected his rate of pension on several occasions.  In 
addition, he completed his EVRs.  He never indicated to the 
VA that he required additional assistance.  In addition, the 
veteran has had a representative since 1989.  As such, the 
Board must find that the veteran was capable of handling 
matters regarding his pension benefits to include his 
obligations to fully report income and to notify the VA of 
any error contained in the September 1995 and July 1996 
letters since he negotiated VA benefit checks on many 
occasions after his alleged report of his wife's income in 
July 1995.  These VA checks were based on a rate of income 
that only took into consideration his SSA benefits and the 
veteran was fully informed of this information.  As noted, 
the veteran waited until May 1997 to inform the VA of his 
wife's SSA benefits in May 1997.  Thus, even though the 
veteran asserts otherwise, the Board finds that he was at 
fault at least in part in the creation of the overpayment.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits to which he was not entitled, as such, 
recoupment of those benefits would not defeat the purpose of 
the benefit and would cause unjust enrichment to the debtor.  
Likewise, there is no indication that the veteran's reliance 
on VA benefits resulted in relinquishment of another valuable 
right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  According to his financial status report, his 
monthly income exceeds his expenses.  Although he later 
indicated that his expenses were higher than he initially 
reported, he did not provide any specifics and did not assert 
that his expenses exceeded income.  Also, significantly, he 
is paying installment debts to 2 creditors.  The veteran has 
not supplied evidence which would suggest that his 
indebtedness to the Government should not be afforded the 
same consideration and attention he provides to his other 
obligations, particularly the creditors  In light of the 
foregoing, the Board is unable to conclude that there is 
financial hardship in this case.  

Accordingly, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 1991).


ORDER

The appeal is denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 

